    Case 4:19-cr-00254-ALM-KPJ Document 47 Filed 07/07/20 Page 1 of 1 PageID #: 99



                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION


    UNITED STATES OF AMERICA                    §
                                                §
    V.                                          §      CASE NO. 4:19-CR-254 ALM/KPJ
                                                §
    CRAIG BEASON                                §


                                               ORDER

.          Pending before the Court is Defendant’s Unopposed Motion to Continue Plea Hearing

    (Dkt. 46), the motion is hereby GRANTED.

           It is therefore ORDERED that the Change of Plea Hearing is reset for Monday, July 13,

    2020, at 9:30 a.m., before U.S. Magistrate Judge Kimberly C. Priest Johnson.

           So ORDERED and SIGNED this 7th day of July, 2020.




                                                ____________________________________
                                                KIMBERLY C. PRIEST JOHNSON
                                                UNITED STATES MAGISTRATE JUDGE
